IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

)
)

vs ) Case No. 3:18CR73-03
)

Andrew C. Hess

 

ORDER TERMINATING PROBATION

 

The above named was placed on Probation on April 10, 2019, for a period of 3 years. Based on
good cause shown, it is hereby ordered that the defendant is discharged from Probation and that

the proceedings in the case are terminated.

Dated this 24 day of Ma , 2021

 

 

‘Ss —
rites Scent Hin Judge
